DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to an amendment filed 2/11/2021. As directed by the amendment, claims 4-5 and 19 were cancelled and no claims were added nor amended. Thus, claims 1-19 are presently pending in this application.   
Claims 1-3 and 6-18 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Wallen (2004/0149285), Heinonen (5,967,141), Fujimoto (6,912,907) do not specifically disclose the claimed apparatus as presented in the claims 1-3 and 6-18. 
Wallen discloses a breathing apparatus (apparatus 36 shown in fig. 2, paragraph 0015) comprising a delivery device (46 and associated conduits and inlet port 38, see fig. 2, paragraph 0015, Wallen discloses a gas mixer 46 comprising a conduit for delivering gas to outlet port 48, since the gas mixer comprises walls for directing gas to the outlet, the gas mixer is considered as a delivery device) comprising a gas flow conduit assembly (see the annotated-Wallen fig. 2 in the non-final rejection mailed on 
Heinonen discloses a breathing apparatus (breathing apparatus shown in fig. 1) comprising a delivery device (41, 42, 26, 17, 18, 19, 27, 40, see fig. 1) comprising a gas flow conduit assembly (conduits 17 and 19, and conduit formed by 18, 42, 41, and 26, see fig. 1) and configured to add a volume of a substance  to a gas flow in a main conduit of the assembly at a delivery point (main conduit is formed by 19, see fig. 1, and as shown, a gas flow into space 28 and into conduit 19, wherein the delivery point is located at 42, and as shown substance is added into the main conduit 19); a substance monitor (15, 16, 33, 29, fig. 1) configured to monitor a presence of said substance in said gas flow downstream the delivery point (Col 6, lines 60-67 and Col 7, lines 1-12, Heinonen discloses that the flow of the anaesthetic is obtained as a difference between the two flows measured by measuring elements 29 and 33), said substance monitor comprising; a first sensor (29, fig. 1) situated downstream the delivery point that emits a first gas property measurement value (see fig. 1, Col 6, lines 60-67 and Col 7, lines 1-12), a second gas property sensor (33, 15, 16, fig. 1) situated upstream the delivery point that emits a second gas measurement value (Col 6, lines 60-67 and Col 7, lines 1-12 and fig. 1), and a control processor (44, fig. 1, Col 8, lines 35-46) operatively in 
Fujimoto teaches an ultrasonic apparatus for measuring both the flow rate and the concentration measurement of a gas using ultrasonic energy (abstract and Col 2, lines 49-67).
However, Wallen, Heinonen, and Fujimoto fail to disclose that the first acoustic gas property measurement value and the second acoustic gas property measurement value are a sound velocity value or an attenuation value, wherein a control processor operatively in communication with said first acoustic property sensor and said second acoustic property sensor, and configured to determine the presence of said substance based on a comparison of first measurement value and said second measurement value. Therefore, to modify Wallen, Heinonen, and Fujimoto to arrive at the claimed invention would be based on improper hindsight. 
Therefore, claims 1-3 and 6-18 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.